DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 6 and 13-14 in the reply filed on September 9, 2022 is acknowledged.  The traversal is on the ground(s) that the inventions of Groups I-V are linked to form a single inventive concept and thus the requirement of unity of invention is fulfilled and that the EP 2154149 does not teach the mutated HPV 18 L1 protein or a variant thereof, wherein as compared with a wild type HPV18 L1 protein, (I) the mutated HPV 18 L1 protein has the following mutations: (1) N-terminal truncation of 40-80 amino acids; and (2) (a) substitution of amino acid residues at positions 235-243 of the wild type HPV18 L1 protein with amino acid residues at the corresponding positions of a L1 protein of a second type of wild-type HPV. This is found persuasive and the restriction requirement is withdrawn. 
Claims 1-10 and 13-22 are pending and under examination in this Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2022 and 12/3/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 13, 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims are drawn to A mutated HPV18 L1 protein or a variant thereof, wherein as compared with a wild type HPV18 L1 protein, (1) the mutated HPV 18 L1 protein has the following mutations: (1) N-terminal truncation of 40-80 amino acids; and (2) (a) substitution of amino acid residues at positions 235-243 of the wild type HPV18 L1 protein with amino acid residues at the corresponding positions of a L1 protein of a second type of wild-type HPV; or (b) substitution of amino acid residues at positions 327-346 of the wild type HPV18 L1 protein with amino acid residues at the corresponding positions of a L1 protein of a second type of wild-type HPV; or (c) substitution of amino acid residues at positions 114-123 of the wild type HPV18 L1 protein with amino acid residues at the corresponding positions of a L1 protein of a second type of wild-type HPV; or (d) substitution of amino acid residues at positions 176-202 of the wild type HPV18 L1 protein with amino acid residues at the corresponding positions of a L1 protein of a second type of wild-type HPV.
Claims are rejected because the claims require substitution of multiple amino acid residues, for example claim 1 option 1 requires 48 amino acid substitutions within SEQ ID NO: 1 that has 568 amino acids, that is 91% sequence identity with SEQ ID NO: 1 is maintained. However, on the top of the amino acid substitutions the claims recite variants of the mutated sequences. The present claims and the specification describe a number of specific variants such as SEQ ID NO: 6, 7, 9, 13, 17, 18 and 19, present claim 14 and nucleotide SEQ ID NO: 25, 26, 28, 32, 36 and 37. 
The claims are rejected because Applicant’s specification fails to provide adequate written description for the genus of mutants and their variants. Claims are rejected because Applicant’s specification provides lack of structure and function correlation between the claimed mutants and their variants and the function of preventing HPV infection or a disease caused by the HPV infection. 
Claim Objection
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent references
Li et al. (US Patent 8,748,127) disclose a sequence having 98.6% identity with present SEQ ID NO: 6 (see sequence alignment below and SEQ ID NO: 9 in Li et al.).
  Query Match             98.6%;  Score 2678;  DB 11;  Length 504;
  Best Local Similarity   98.8%;  
  Matches  498;  Conservative    0;  Mismatches    6;  Indels    0;  Gaps    0;

Qy          1 MRPSDNTVYLPPPSVARVVNTDDYVTRTSIFYHAGSSRLLTVGNPYFRVPAGGGNKQDIP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRPSDNTVYLPPPSVARVVNTDDYVTRTSIFYHAGSSRLLTVGNPYFRVPAGGGNKQDIP 60

Qy         61 KVSAYQYRVFRVQLPDPNKFGLPDTSIYNPETQRLVWACAGVEIGRGQPLGVGLSGHPFY 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KVSAYQYRVFRVQLPDPNKFGLPDTSIYNPETQRLVWACAGVEIGRGQPLGVGLSGHPFY 120

Qy        121 NKLDDTESSHAATSNVSEDVRDNVSVDYKQTQLCILGCAPAIGEHWAKGTLCKPAQLQPG 
              |||||||||||||||||||||||||||||||||||||||||||||||||| ||   |  |
Db        121 NKLDDTESSHAATSNVSEDVRDNVSVDYKQTQLCILGCAPAIGEHWAKGTACKSRPLSQG 180

Qy        181 DCPPLELKNTVLEDGDMVDTGYGAMDFSTLQDTKCEVPLDICQSICKYPDYLQMSADPYG 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DCPPLELKNTVLEDGDMVDTGYGAMDFSTLQDTKCEVPLDICQSICKYPDYLQMSADPYG 240

Qy        241 DSMFFCLRREQLFARHFWNRAGTMGDTVPQSLYIKGTGMRASPGSCVYSPSPSGSIVTSD 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DSMFFCLRREQLFARHFWNRAGTMGDTVPQSLYIKGTGMRASPGSCVYSPSPSGSIVTSD 300

Qy        301 SQLFNKPYWLHKAQGHNNGVCWHNQLFVTVVDTTRSTNLTICASTQSPVPGQYDATKFKQ 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SQLFNKPYWLHKAQGHNNGVCWHNQLFVTVVDTTRSTNLTICASTQSPVPGQYDATKFKQ 360

Qy        361 YSRHVEEYDLQFIFQLCTITLTADVMSYIHSMNSSILEDWNFGVPPPPTTSLVDTYRFVQ 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 YSRHVEEYDLQFIFQLCTITLTADVMSYIHSMNSSILEDWNFGVPPPPTTSLVDTYRFVQ 420

Qy        421 SVAIA CQKDAAPAENKDPYDKLKFWNVDLKEKFSLDLDQYPLGRKFLVQAGLRRKPTIGP 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SVAIA CQKDAAPAENKDPYDKLKFWNVDLKEKFSLDLDQYPLGRKFLVQAGLRRKPTIGP 480

Qy        481 RKRSAPSATTASKPAKRVRVRARK 504
              ||||||||||||||||||||||||
Db        481 RKRSAPSATTASKPAKRVRVRARK 504

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648